THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                                           G. Michael Halfenger
DATED: February 20, 2020                                                   Chief United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN


In re:

          Cornerstone Pavers, LLC, et al., 1                                  Case No. 20-20882-gmh
                                                                              Chapter 11 Proceedings
                                    Debtors.                                  Jointly Administered


       INTERIM ORDER AUTHORIZING THE DEBTORS’ PAYMENT OF CERTAIN
                     IMMEDIATE PRE-PETITION WAGES


          This matter came before the Court on February 12, 2020, on the motion of Cornerstone

Pavers, LLC and Burlington Pavers Leasing, LLC (collectively, the “Debtors”) for (i) authority

to pay pre-petition wages, pension benefits and fringe benefits incurred FROM February 1,

through 4, 2020 up to the statutory cap of $13,650 per employee in the aggregate contained in 11

U.S.C. §§ 507(a)(4) and 507(a)(5), and benefits, together with related taxes and payroll

deductions (including union dues) (collectively, “Pre-Petition Wages”), (ii) directing the bank



1
    Jointly administered with Burlington Pavers Leasing, LLC (Case No. 20-20884-gmh).


Drafted by:

Jerome R. Kerkman
Kerkman & Dunn
839 N. Jefferson St., Suite 400
Milwaukee, WI 53202-3744
Phone: 414.277.8200
Facsimile: 414.277.0100
Email: jkerkman@kerkmandunn.com


                  Case 20-20882-gmh            Doc 60      Filed 02/20/20        Page 1 of 2
that maintains the Debtors’ payroll and operating accounts to honor checks or fund transfer

requests to pay these Pre-Petition Wages, and (iii) waiving any stay of the order under Fed. R.

Bankr. P. 6003(b) and 6004(h) (the “Motion”).

       For the reasons stated on the record,

       IT IS ORDERED that:

       1.      The Debtors are authorized to pay Pre-Petition Wages.

       2.      Community State Bank is directed to maintain the Debtors’ payroll and operating

accounts to honor checks or fund transfer requests to pay all Pre-Petition Wages.

       3.      Any stay of this Order is waived.

                                               #####




                                                   2

              Case 20-20882-gmh         Doc 60         Filed 02/20/20   Page 2 of 2
